     Case 2:18-cv-08570-RGK-PJW Document 10 Filed 10/09/18 Page 1 of 3 Page ID #:183



 1    NICOLA T. HANNA
      United States Attorney
 2    LAWRENCE S. MIDDLETON
      Assistant United States Attorney
 3    Chief, Criminal Division
      STEVEN R. WELK
 4    Assistant United States Attorney
      Chief, Asset Forfeiture Section
 5    JOHN J. KUCERA (Cal. Bar 274184)
      Assistant United States Attorney
 6    Asset Forfeiture Section
      1400 United States Courthouse
 7    312 North Spring Street
      Los Angeles, California 90012
 8    Telephone:      (213) 894-3391
      Facsimile:      (213) 894-0142
 9    E-mail:    John.Kucera@usdoj.gov

10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11
                               UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     WESTERN DIVISON
14
      UNITED STATES OF AMERICA,               No. CV 18-8570-DDP
15
                  Plaintiff,
16                                            NOTICE OF ERRATA TO THE
                       v.                     REAL PROPERTY LOCATED IN MARICOPA
17                                            COUNTY, ARIZONA (PV 1)

18 ANY AND ALL FUNDS SEIZED FROM
   BANK FRICK ACCOUNT ‘K000 K;
19 ANY AND ALL FUNDS SEIZED FROM
   BANK FRICK ACCOUNT ‘K000 U;
20 ANY AND ALL FUNDS SEIZED FROM
   BANK FRICK ACCOUNT ‘K000 E;
21 AND ANY AND ALL FUNDS SEIZED
   FROM BANK FRICK ACCOUNT ‘K001
22 K,

23                   Defendants.

24

25          PLEASE TAKE NOTICE of the following errata in the civil

26    forfeiture complaint filed October 5, 2018 (Dkt. No. X):

27           1.   Under the Heading ASSETS HELD BY OR FOR THE BENEFIT OF

28    MICHAEL LACEY, paragraph “4.r.” was misplaced.          That paragraph
      should have been included in the section headed, “ASSETS HELD BY OR
     Case 2:18-cv-08570-RGK-PJW Document 10 Filed 10/09/18 Page 2 of 3 Page ID #:184



 1    FOR THE BENEFIT OF JAMES LARKIN,” which section presently begins at

 2    paragraph “4.t.”;

 3            2.   Under the section headed, “MICHAEL LACEY ASSETS,” which

 4    section presently begins at paragraph 53, sub-paragraph “M” was
      misplaced.     That sub-paragraph should have been included in the
 5
      section headed, “JAMES LARKIN ASSETS,” which section presently
 6
      begins at paragraph 77; and
 7
              3.   The section headed, “JAMES LARKIN ASSETS,” present
 8
      paragraph 77 contains inaccurate information.          Paragraph 74
 9
      presently reads,
10
              Approximately $11,480,000 million in illicit funds from
11            Backpage’s U.S. Bank account ‘1165 passed-through various
12            Backpage or Backpage Operators accounts, eventually (between
              March 15 and September 18, 2014) ending up in BMO Harris
13            account ‘5263, owned or controlled by Lacey. Thereafter, on
              March 30, 2015, BMO Harris Bank account ‘5263 transferred
14            $774,379.46 towards the purchase of the Paradise Valley
              Property 1.
15
      / / /
16
      / / /
17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:18-cv-08570-RGK-PJW Document 10 Filed 10/09/18 Page 3 of 3 Page ID #:185



 1    Instead, paragraph 74 should read,

 2          Approximately $41.5 million in illicit funds from
            Backpage’s U.S. Bank account ‘1165 passed through various
 3
            Backpage or Backpage Operators accounts. Following these
 4          various transfers, eventually, on October 2, 2013, a total
            of approximately $26,130.64 was transferred into BMO
 5          Harris account ‘3110, owned or controlled by Larkin.
            Thereafter, on December 11, 2014, BMO Harris Bank account
 6          ‘3100 paid $46,957.28 to maintain the Paradise Valley
            property 1.
 7
         Dated: October 9, 2018            Respectfully submitted,
 8

 9                                         NICOLA T. HANNA
                                           United States Attorney
10                                         LAWRENCE S. MIDDLETON
                                           Assistant United States Attorney
11                                         Chief, Criminal Division
                                           STEVEN R. WELK
12                                         Assistant United States
                                           Chief, Asset Forfeiture Section
13

14                                               /s/John J. Kucera
                                           JOHN J. KUCERA
15                                         Assistant United States Attorney

16                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

26

27

28

                                              3
